DETAILED ACTION
Claims 1, 3-7 and 9-12 are currently pending. 
Claims 2 and  8 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/27/2022, with respect to the rejection(s) of claim 1, as amended, under Miyazawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed. 

Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
an image processing unit configured to apply, in a case where the determination unit determines that there are imaging protocols for which the imaging methods match each other the plurality of image processing conditions stored in the storage unit and corresponding to an imaging protocol when a radiographic image is captures based on the imaging protocol for which the imaging method matches, separately apply the plurality of image processing conditions stored in the storage unit and corresponding to the imaging protocol for which the imaging method matches and generates a plurality of radiographic images from the captured radiographic image.
Claims 3-7 and 9-10 depend from claim 1 and are therefore also allowed. 



	
	Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
applying,  in a case where the determination unit determines that there are imaging protocols for which the imaging methods match each other the plurality of image processing conditions stored in the storage unit and corresponding to an imaging protocol when a radiographic image is captures based on the imaging protocol for which the imaging method matches, separately apply the plurality of image processing conditions stored in the storage unit and corresponding to the imaging protocol for which the imaging method matches and generates a plurality of radiographic images from the captured radiographic image.
	
	Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
applying, in a case where the determination unit determines that there are imaging protocols for which the imaging methods match each other the plurality of image processing conditions stored in the storage unit and corresponding to an imaging protocol when a radiographic image is captures based on the imaging protocol for which the imaging method matches, separately apply the plurality of image processing conditions stored in the storage unit and corresponding to the imaging protocol for which the imaging method matches and generates a plurality of radiographic images from the captured radiographic image.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666